People v Callanan (2021 NY Slip Op 04041)





People v Callanan


2021 NY Slip Op 04041


Decided on June 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2018-00337

[*1]The People of the State of New York, respondent,
vKathleen Callanan, appellant.


Steven A. Feldman, Manhasset, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Dutchess County (Peter M. Forman, J.), dated November 17, 2017, which, without a hearing, designated her a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the record reflects that she knowingly, intelligently, and voluntarily waived her right to a hearing to determine her risk level under the Sex Offender Registration Act (Correction Law art 6-c; hereinafter SORA; see People v Roache, 110 AD3d 776, 777; People v Gliatta, 27 AD3d 441), despite her history of mental illness (cf. People v Harris, 166 AD3d 801; People v Narbonne, 131 AD3d 626, 627; People v M'Lady, 59 AD3d 568). In particular, the defendant was expressly advised of her right to a hearing by the SORA court, the court inquired as to her understanding of and satisfaction with the proceedings as well as her willingness to waive her right to a hearing, and the defendant's responses and behavior were confirmative and appropriate (cf. People v Harris, 166 AD3d at 801; People v Narbonne, 131 AD3d at 627; People v M'Lady, 59 AD3d at 568).
Accordingly, we affirm the order designating the defendant a level two sex offender.
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court